     Case 1:20-mj-00460-PJG ECF No. 1-2, PageID.16 Filed 11/02/20 Page 1 of 2




                                  ATTACHMENT A

        Error! Reference source not found. the DEA evidence storage, 330 Ionia

Avenue NW, Grand Rapids, Michigan 49501.

        This warrant authorizes the forensic examination of the Subject Device for the

purpose of identifying the electronically stored information described in Attachment

B.
Case 1:20-mj-00460-PJG ECF No. 1-2, PageID.17 Filed 11/02/20 Page 2 of 2
